Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Beauford (US PGPub 20180020324), in view of Roennow (US PGPub 20190384748), in view of Zhang (US PGPub 20180123779), in view of Booz (US PGPub 20170279774), and further in view of Dowling (US Patent 10871948) failed to disclose: a permission-controlled smart contract upgrade method based on a smart contract, the blockchain comprising a plurality of blockchain nodes and a plurality of clients, wherein the method comprises steps of: step S1 of deploying a contract upgrade smart contract to the plurality of blockchain nodes; step S2 of deploying a smart contract to be upgraded to the plurality of blockchain nodes, the smart contract to be upgraded comprising information of contract participants and information of a required minimum number of agreements on passing a proposal related to the contract; step S3 of receiving, by one of the plurality of blockchain nodes, a contract upgrade proposal submitted by a user to the contract upgrade smart contract, the contract upgrade proposal carrying an address of the smart contract to be upgraded and binary information of a new contract; checking, by the contract upgrade smart contract, whether the address of the smart contract to be upgraded is legitimate and whether a proposal initiator of the smart contract to be upgraded is one of the contract participants, and confirming whether the address and the proposal initiator are legitimate; refusing, by the contract upgrade smart contract, the upgrade when the address or the proposal initiator is illegitimate; and generating, by the contract upgrade smart contract, a contract upgrade proposal proposing event and forwarding the event to each of a plurality of user clients participating in the contract when the address and the proposal initiator are both legitimate; step S4 of after obtaining the contract upgrade proposal proposing event, receiving, by each of the plurality of user clients, voting information of a corresponding user based on corresponding information, and feeding back, by each of the plurality of user clients, the voting information to the contract upgrade smart contract; S5: collecting, by the contract upgrade 

Regarding Claim 1, the closest prior-art found, Beauford, Roennow, Zhang, Booz and Dowling discloses of a permission-controlled smart contract upgrade method based on a smart contract, the blockchain comprising a plurality of blockchain nodes and a plurality of clients, wherein the method comprises steps of: step S1 of deploying a contract upgrade smart contract to the plurality of blockchain nodes; step S2 of deploying a smart contract to be upgraded to the plurality of blockchain nodes,  step S3 of receiving, by one of the plurality of blockchain nodes, a contract upgrade proposal submitted by a user to the contract upgrade smart contract, the contract upgrade proposal carrying an address of the smart contract to be upgraded and binary information of a new contract; checking, by the contract upgrade smart contract, whether the address of the smart contract to be upgraded is legitimate and whether a proposal initiator of the smart contract to be upgraded is one of the contract participants, and confirming whether the address and the proposal initiator are legitimate; refusing, by the contract upgrade smart contract, the upgrade when the address or the proposal initiator is illegitimate; and generating, by the contract upgrade smart contract, a contract upgrade proposal proposing event and forwarding the event to each of a plurality of user clients participating in the contract when the address and the proposal initiator are both legitimate; step S4 of after obtaining the contract upgrade proposal proposing event, receiving, by each of the plurality of user clients, voting information of a corresponding user based on corresponding information, and feeding back, by each of the plurality of user clients, the voting information to the contract upgrade smart contract.  

“the smart contract to be upgraded comprising information of contract participants and information of a required minimum number of agreements on passing a proposal related to the contract; S5: collecting, by the contract upgrade smart contract, a number of agreements; and determining that the proposal is passed, generating a passing event and notifying all of the plurality of the blockchain nodes when the number of agreements exceeds the required minimum number of agreements, or determining that the proposal is abandoned with no upgrade when an insufficient number of agreements has been collected within a time limit; and S6: performing, by each of the plurality of blockchain nodes, a binary replacement to complete upgrade of the smart contract”.
 Therefore, claims 1-5 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone 






/JAE U JEON/Primary Examiner, Art Unit 2193